In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo

                                        No. 07-18-00249-CR


                             RANDALL CAMPBELL, APPELLANT

                                                  V.

                              THE STATE OF TEXAS, APPELLEE

                             On Appeal from the 181st District Court
                                      Randall County, Texas
                  Trial Court No. 28,441-B, Honorable John B. Board, Presiding

                                         August 16, 2018

                                MEMORANDUM OPINION
                       Before CAMPBELL and PIRTLE and PARKER, JJ.


      Pursuant to a plea bargain agreement, appellant Randall Campbell was convicted

of possession of a controlled substance in an amount less than one gram,1 sentenced to

fifteen months’ confinement, and assessed a $1,000 fine. The trial court’s certification of

appellant’s right of appeal reflects that appellant’s case is a plea-bargain case with no

right of appeal and that appellant waived the right of appeal. See TEX. R. APP. P.




      1   TEX. HEALTH & SAFETY CODE ANN. § 481.115(b) (West 2017) (a state jail felony).
25.2(a)(2), (d). Notwithstanding the certification, appellant filed a pro se notice of appeal

challenging his conviction2 and later filed a Motion to Quash Indictment.


        We are required by appellate rule 25.2(d) to dismiss an appeal “if a certification

that shows the defendant has the right of appeal has not been made part of the record.”

TEX. R. APP. P. 25.2(d). By letter dated July 31, 2018, we notified appellant of the

consequences of the certification and invited him to file an amended certification showing

a right of appeal or demonstrate other grounds for continuing the appeal on or before

August 13. Appellant filed a response but did not file an amended certification reflecting

a right of appeal or establish grounds for continuing the appeal.


        Accordingly, the appeal is dismissed and appellant’s Motion to Quash Indictment

is moot. See TEX. R. APP. P. 25.2(d).



                                                                   Judy C. Parker
                                                                      Justice


Do not publish.




        2  Appellant filed his notice of appeal with the Potter County district clerk on June 6, 2018. See
TEX. R. APP. P. 25.2(c), 9.2(b) (mailbox rule). The notice did not identify a trial court or trial court cause
number. The district clerk forwarded a copy of the notice to this Court for filing, along with a copy of
appellant’s judgment of conviction in trial court cause number 74,127-D in the 320th District Court for Potter
County. On July 23, 2018, appellant filed a letter with the Court clarifying his intent to appeal his criminal
conviction in trial court cause number 28,441-B in the 181st District Court for Randall County. The Court
construed this filing as an amended notice of appeal. See TEX. R. APP. P. 25.2(f); Few v. State, 230 S.W.3d
184, 190 (Tex. Crim. App. 2007).

                                                      2